Exhibit 10.1 SUBJECT TO FRE 408 PRIVILEGED AND CONFIDENTIAL EXECUTION VERSION FORBEARANCE AND STANDSTILL AGREEMENT FORBEARANCE AND STANDSTILL AGREEMENT, dated as of January 15, 2016 (as the same may be amended, restated, supplemented or otherwise modified from time to time, this “ Forbearance Agreement ”), by and among Eagle Bulk Shipping Inc., a corporation incorporated and existing under the laws of the Republic of the Marshall Islands (the “ Borrower ”), the companies party to the Loan Agreement (as defined below) as guarantors , each a limited liability company formed and existing under the laws of the Republic of the Marshall Islands (collectively, the “ Guarantors ” and, together with the Borrower, the “ Obligors ”, and any one of them, individually, an “ Obligor
